PER CURIAM.
Elvis McDaniel and Gailey Telfort appeal from sentences entered following their convictions for various offenses arising from their attacks upon two individuals.
As to defendant McDaniel, we reverse that portion of his sentence which imposed minimum mandatory sentences for two counts of attempted manslaughter. See Murray v. State, 491 So.2d 1120 (Fla.1986) (there is no basis for the application of mandatory minimum sentences for manslaughter convictions). We affirm McDaniel’s sentence in all other respects.
We find no error in the trial court’s computation of defendant Telfort’s sentence. Telfort contested only the sufficiency, and not the truth of the State’s proof of his prior convictions. “[Wjhere the objection to prior convictions on a rap sheet is predicated solely on hearsay, with no dispute as to their truth, the state need not produce corroborating evidence.” Jennings v. State, 595 So.2d 251, 252 (Fla. 1st DCA 1992) (citations omitted). We therefore affirm Telfort’s sentence.
As to defendant McDaniel, affirmed in part, reversed in part, and remanded. As to defendant Telfort, affirmed.